Citation Nr: 0843054	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left inguinal 
hernia and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability and, if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability and, if so, whether the reopened claim should be 
granted.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability, to include on a secondary basis, and, if so, 
whether the reopened claim should be granted.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a cervical spine 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In July 2008, the veteran testified at a hearing at the RO 
before the undersigned acting Veterans Law Judge.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence accompanied by a waiver 
of RO consideration.

The Board notes that the RO has reopened and addressed the 
merits of the veteran's appeals for service connection of a 
left inguinal hernia, low back, right shoulder, and left knee 
disabilities.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The issues of service connection for a cervical spine 
disability and for the reopened claims of service connection 
for a left inguinal hernia, low back, right shoulder, and 
left knee disabilities are addressed in the REMAND that 
follows the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for a left inguinal hernia.

2.  The evidence received since the February 2004 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the left inguinal hernia 
claim, is not duplicative or cumulative of the evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  In an unappealed February 2004 rating decision, the 
originating agency reopened and denied a previously denied 
claim for service connection for shrapnel wounds to the lower 
back.

4.  The evidence received since the February 2004 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the veteran's low back claim, 
is not duplicative or cumulative of the evidence previously 
of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

5.  In an unappealed May 1998 rating decision, the 
originating agency denied service connection for a right 
shoulder shrapnel wound.

6.  The evidence received since the May 1998 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the veteran's right shoulder claim, 
is not duplicative or cumulative of the evidence previously 
of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.

7.  In an unappealed February 2004 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for a left knee disability.

8.  The evidence received since the February 2004 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the veterans' left knee 
disability claim, is not duplicative or cumulative of the 
evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.

9.  The veteran did not participate in combat with the enemy 
and no stressor supporting a diagnosis of PTSD has been 
verified.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims for service connection for left inguinal hernia, low 
back disability, right shoulder disability, and a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As explained below, the Board has determined that 
new and material evidence has been submitted to reopen the 
veteran's claims for service connection for left inguinal 
hernia, low back disability, right shoulder disability, and 
left knee disability.  Therefore, no further development of 
the record is required with respect to the matters decided 
herein.  Additional VCAA notice considerations for the 
reopened claims are addressed in the remand that follows this 
decision.

With respect to the veteran's PTSD claim, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, by letter mailed in January 
2006, prior to its initial adjudication of this claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's PTSD 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
service personnel records, Social Security records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

With respect to the veteran's reported stressors, the RO has 
reached a formal finding that they cannot be verified.  In 
this regard, the RO has undertaken efforts to check Vietnam 
casualty records to check the veteran's claim of witnessing 
the death of a helicopter pilot, W.W.  This search produced 
negative results.  Other checks of Army helicopter casualty 
records were also negative.  Regarding his other claimed 
stressors, as will be explained more fully below, they are 
either unverifiable or veteran has not provided enough 
information to allow for meaningful verification.  Therefore, 
the Board finds that all necessary development has been 
completed and referral of the veteran's claimed stressors for 
further verification by the Joint Services Records Research 
Center (JSRRC) or other appropriate organizations would serve 
no useful purpose.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the PTSD claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Claims to Reopen

Left Inguinal Hernia

Service connection for a hernia disability was first denied 
in an unappealed rating decision of February 1984.  Evidence 
at that time included service medical records from April 1976 
noting a possible hernia, later diagnosed as a muscle strain, 
and post service private medical records noting a December 
1983 hernia repair procedure.  The RO found that there was no 
diagnosis of a hernia during active duty.  In an unappealed 
February 2004 rating decision, the RO declined to reopen the 
veteran's claim, citing a lack of new and material evidence.

Evidence received since the February 2004 rating decision 
includes a February 2005 letter from private physician T. G., 
M.D., stating that he reviewed the veteran's history and 
portions of his military records and found that the veteran's 
current inguinal hernia is as likely a result of a military 
injury in 1971.  This evidence is sufficient to reopen the 
claim because it was not previously submitted to agency 
decisionmakers and, when considered with other evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  It is the first medical evidence 
identifying an etiology for the veteran's left inguinal 
hernia, so it is neither cumulative nor redundant.  
Accordingly, new and material evidence has been presented to 
reopen this claim.

Low Back

Service connection for shrapnel wounds of the back was first 
denied in an unappealed rating decision of May 1998.  
Evidence of record at that time included a report of medical 
history associated with the veteran's May 1978 separation 
examination wherein he complained of low back pain.  The RO 
denied the claim, finding no evidence of a current back 
disability.  In an unappealed February 2004 rating decision, 
the RO reopened the case, but denied it on the basis that 
there was no evidence of a shrapnel wound to the veteran's 
low back.

Evidence received subsequent to the February 2004 rating 
decision includes VA x-ray reports from May 2003 that note 
spondylitis or osteoarthritis in the veteran's lumbar spine 
area.  A letter from G.G., M.D., received in May 2006 states 
that limping associated with the veteran's service-connected 
right knee disability could have affected his back as well.  
This evidence is sufficient to reopen the claim because it 
was not previously submitted to agency decisionmakers.  The 
July 2003 x-ray report is the first evidence of a currently 
diagnosed disability and the May 2006 doctor's letter is the 
first evidence of an etiology that could be related to a 
service-connected disability.  This evidence is neither 
cumulative or redundant and, when considered with other 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, new and 
material evidence has been presented to reopen this claim.

Right Shoulder

As with the veteran's right shoulder claim, service 
connection for a shrapnel wounds of the right shoulder was 
first denied in an unappealed rating decision of May 1998.  
Evidence of record at that time included a service medical 
record from September 1974 noting complaints of right 
shoulder pain and negative x-reports associated therewith.  
The RO denied the claim, finding no evidence of a right 
shoulder injury due to shrapnel.

Evidence associated with the claims file subsequent to the 
May 1998 rating decision includes a private surgery report 
from July 2005 describing the veteran's rotator cuff repair 
procedure to treat his right shoulder recurrent impingement 
syndrome with acromial spur and rotator cuff tear.  In an 
August 2005 letter, the veteran's private physician J.B., 
M.D., stated that the veteran had chronic shoulder symptoms 
dating back to his military service in 1975.  This evidence 
is sufficient to reopen the claim because it was not 
previously submitted to agency decisionmakers and, when 
considered with other evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim.  It 
indicates the extent of the veteran's current disability and 
suggests a possible service-related etiology.  Accordingly, 
new and material evidence has been presented to reopen this 
claim.

Left Knee

Service connection for a left knee disability was first 
denied in an unappealed rating decision of January 1980.  
Evidence of record at that time included a January 1980 VA 
examination report noting a bilateral knee disability.  The 
RO denied the claim, finding no evidence of a left knee 
disability in service and no evidence of a relationship 
between the veteran's altered weight bearing and his left 
knee disability.  In an unappealed February 2004 rating 
decision, the RO declined to reopen the case, finding no new 
and material evidence submitted with the claim.  Evidence 
associated with the file at this time included a VA 
examination report from August 1989 that noted increasing 
pain in the left knee due to increasing pressure on the left 
leg from the veteran's service-connected right knee 
disability.

Evidence associated with the claims file subsequent to the 
February 2004 rating decision includes a letter from a 
private physician G.G., M.D., who noted some patellofemoral 
crepitation and states that the veteran's left knee might be 
generally affected by his bad right knee.  This evidence is 
sufficient to reopen the claim because it was not previously 
submitted to agency decisionmakers and, when considered with 
other evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, as it is the first medical evidence 
supporting the veteran's claimed theory of entitlement that 
his left knee problems are cause by altered weight bearing 
due to his service-connected right knee disability.  
Accordingly, new and material evidence has been presented to 
reopen this claim.

Service Connection for PTSD

The veteran contends that he incurred PTSD as a result of 
stressor events experienced in service, to include service in 
Vietnam.

The Board notes, initially, that the veteran was diagnosed 
with "possible" PTSD as early as August 2005 and actual PTSD 
in a January 2008 VA examiner's report.  This report also 
addressed certain stressors reported by the veteran at that 
time.  The Board's inquiry turns to whether these, or any 
claimed stressors, have been verified.  In this regard, the 
Board notes that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The record reflects that the veteran did not receive any 
award indicative of his participation in combat with the 
enemy.  His awards and commendations do indicate service in 
the Republic of Vietnam, but his primary military 
occupational specialty was that of a teletype equipment 
repairman and there is no other evidence in his service 
personnel records indicating combat participation.  The Board 
has not found the statements provided by the veteran for 
compensation purposes to be sufficiently probative to 
establish his participation in combat with the enemy.  In 
addition, although requested to do so, the veteran has been 
unable to provide sufficient details concerning several of 
his alleged stressors to permit verification.  Where the 
veteran has provided details of alleged stressors, those 
stressors have not been supported by evidence in the claims 
file or obtained by the RO through verification efforts.

The Board finds that the veteran's statements concerning the 
alleged injuries incurred in combat are not reliable.  He has 
reported an inconsistent and embellished service history 
through his contentions, stressor statements, and comments to 
VA medical and mental health professionals.  His contentions 
have evolved over time.  For example, no history of combat-
related physical trauma was noted in his January 1980 VA 
examination.  He told VA medical professionals in November 
1981 that he hit his right knee against a bunker in 1971.  In 
a November 1982 VA examination report the veteran added to 
his history that he was involved in a January 1972 mortar 
explosion exposure, but did not mention shell fragment 
wounds.  He noted only that he was thrown into a bunker, 
injuring his right knee.  The veteran reported to an August 
1989 VA examiner that he was wounded by shrapnel which struck 
his right knee, right leg, right side of abdomen and right 
shoulder.  This represents a fundamental change in his 
contentions from prior records, and detracts from the 
veracity of his personal account of history.  He also 
reported that shrapnel throughout his body and lodged near 
his right shoulder in July 2008 hearing testimony.  He stated 
in VA mental health notes from July 2005 that he had as many 
as 42 pieces of shrapnel in his body, although he could not 
recall when this injury happened.  In November 2006 
correspondence, the veteran added to his claimed stressors 
that a November 1971 bomb explosion caused him to impact his 
right shoulder and caused whiplash to his neck.  There is no 
service or post service medical evidence, to include all x-
ray studies, showing any retained foreign metallic bodies or 
scars showing entry or exit of shrapnel.  The earliest 
evidence of a right knee injury is a May 1972 service medical 
record that indicates the veteran injured his right knee in a 
1967 motorcycle accident without showing a shrapnel injury.  
In July 2003 VA outpatient treatment record showed a 
complaint of shrapnel coming out of his back.  The physician 
removed a sticker from his back and no foreign body was 
palpable.  So the veteran's complaints of shrapnel in his 
body at that time were unfounded.

The veteran has also contended he was the victim of a knife 
attack in the Republic of Vietnam in October 1971 and he 
wrote in November 2006 that he was shot in the left leg by a 
sniper while working on a radio tower during September 1971.  
However, these wounds were never documented in service 
medical or personnel records and there is no clinical 
evidence that the veteran has ever had physical 
manifestations of resulting injuries.

The veteran reported to a VA examiner in October 2006 that he 
was in several outposts in April 1971 to March 1972 where he 
was subjected to incoming enemy fire at nighttime.  In 
contrast with his November 2006 stressor statement, the 
veteran told his October 2006 examiner that he never did 
report for medical treatment pertaining to his claimed 
gunshot/sniper wound.  

With respect to the knife attack, he told VA mental health 
professionals in July 2005 that the Vietcong had a contract 
out on him that lead to him being stabbed by the enemy.  In 
correspondence received in December 2005, however, the 
veteran stated that the stab wound did not happen.  Then, in 
correspondence received in February 2006, the veteran said he 
did receive a stab wound, even though the records do not show 
it.  The veteran's history in this matter is unreliable.

As mentioned, service personnel records do not document the 
veteran's receipt of The Purple Heart Medal.  Moreover, 
service medical records do not document any treatment for 
concussion, bullet, shrapnel or knife wounds.  In the absence 
of documentation in any service medical records, coupled with 
the lack of objective clinical evidence of any residuals from 
these injuries during service or in the post-service period, 
the veteran's claimed stressors regarding being shot, 
stabbed, injured by a mortar or bomb, or being hit by 
shrapnel while on active duty are not credible.

In addition to claims of personal combat-related physical 
trauma, the veteran also has claimed to have witnessed harm 
to others while serving in the Republic of Vietnam.  The 
veteran testified at his July 2008 hearing of a helicopter 
pilot named M.M. or "Jake" being shot down shortly after take 
off.  In July 2005 the Board notes that the RO conducted a 
search of military casualty reports and Army helicopter 
casualty reports and found no documentation of a death for 
that person.  Taken as a whole, the evidence of record does 
not establish that these incidents ever occurred.  With no 
evidence of combat participation in the veteran's service 
medical or personnel records, the Board finds that the 
veteran did not participate in combat during these, or any, 
instances while serving in the Republic of Vietnam.

The veteran has also alleged non-combat stressors relating to 
his Vietnam service.  As far back as May 1982, the veteran 
told VA mental health professionals that he witnessed two 
unarmed persons being shot by a firing squad.  He did not 
mention this incident in conjunction with the instant appeal.  
In July 2008 hearing testimony, the veteran's has also told 
of a 13 year-old civilian girl set alight with napalm, and 
his subsequent efforts to extinguish the fire and care for 
her.  This account of an anonymous civilian injury, however, 
does not lend itself well to verification as such records are 
not ordinarily kept by the military.  Finally, the veteran 
contended in July 2008 hearing testimony that he witnessed a 
2nd Lieutenant being decapitated by a helicopter rotor 
sometime around June or July 1971.  While he did provide a 
time for this incident, he did not provide a name.  The Board 
finds these accounts are unverifiable and there are no other 
active duty-related stressors claimed by the veteran.  So, in 
summary, the veteran did not participate in combat, nor has 
he established a verifiable stressor.

Accordingly, the service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a left inguinal hernia 
is reopened.

New and material evidence having been received; the claim of 
entitlement to service connection for a low back disability 
is reopened.

New and material evidence having been received; the claim of 
entitlement to service connection for a right shoulder 
disability is reopened.

New and material evidence having been received; the claim of 
entitlement to service connection for a left knee disability, 
to include on a secondary basis, is reopened.

Entitlement to service connection for PTSD is denied.


REMAND

In view of the above determination that the veteran's claims 
of service connection for left inguinal hernia, and cervical 
spine, low back, right shoulder and left knee condition are 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety.  The Board has reviewed the record and finds 
that additional development of the evidence is warranted.

Left Inguinal Hernia and Cervical Spine

As noted above, in a February 2005 letter private physician 
T. G., M.D., stated that he reviewed the veteran's history 
and portions of his military records and found that the 
veteran's current inguinal hernia and neck pain are likely a 
result of a military injury in 1971.  While service medical 
records do not show a diagnosed cervical spine or hernia 
disability, this medical opinion combined with post service 
evidence of a December 1983 hernia surgery and a current 
degenerative disc disease diagnosis does warrant additional 
development of these issues.

Low Back

VA outpatient records from September 2003 note the veteran's 
complaints of low back pain.  Social Security records from 
February 2006 note VA x-ray reports that show spondylitis or 
osteoarthritis.  A letter from G.G., M.D., received in May 
2006 states that limping associated with the veteran's right 
knee disability could have affected his back.  Therefore, the 
Board finds that additional development of the veteran's 
claim is warranted, to include obtaining a VA examination and 
opinion.

Right Shoulder

As noted above, in July 2005 the veteran underwent a rotator 
cuff repair procedure to treat his right shoulder recurrent 
impingement syndrome with acromial spur and rotator cuff 
tear.  In an August 2005 letter, the veteran's private 
physician J.B., M.D., stated that the veteran had chronic 
shoulder symptoms dating back to his military service in 
1975.  Accordingly, the Board finds that additional 
development of the veteran's claim is warranted, to include 
obtaining a VA examination and opinion.


Left Knee

The March 2007 private letter describing a possible general 
relationship between the veteran's knee disabilities notes 
the clinical finding of crepitation but does not indicate a 
diagnosed left knee disability, describing only a "pretty 
good" x-ray report.  This evidence is sufficient to reopen 
the veteran's claim, but requires further development before 
this reopened claim may be adjudicated.

Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran VA examinations, which include 
a review of the claims file for the veteran's pertinent 
medical and other history, to address the nature and etiology 
of his left inguinal hernia, cervical spine, low back, right 
shoulder, and left knee disabilities.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

With respect to the veteran's back claim, the Board notes 
that he has not been sent VCAA notice regarding the 
requirements for establishing service connection.  Moreover, 
the evidence developed indicates the possibility of an 
etiology for the veteran's back disability that is secondary 
to his service-connected right knee disability.  He should be 
sent VCAA complaint notice for establishing service 
connection, to include on a secondary basis under 38 C.F.R. 
§ 3.310.  This notice should also address the downstream 
rating and effective date elements for all his claims, should 
service connection be established.

Finally, the veteran has received VA outpatient and mental 
health treatment as recently as January 2008.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, these issues are REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  With respect to the veteran's 
back claim, this notice should also 
address the requirements for establishing 
service connection on a secondary basis 
under 38 C.F.R. § 3.310 (2008).

2.  The RO or the AMC should obtain a copy 
of any pertinent VA outpatient records for 
the period since January 2008.  If the 
veteran identifies any other pertinent 
medical records that have not been 
obtained, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of those records.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA examination(s) by a physician or 
physicians with appropriate specialties to 
determine the nature and etiology of the 
veteran's left inguinal hernia, cervical 
spine, low back, right shoulder, and left 
knee disabilities.  The claims folder must 
be made available to and reviewed by each 
examiner.  Any indicated tests and studies 
should be performed.

(a) Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's left 
inguinal hernia, cervical spine, or right 
shoulder disabilities are etiologically 
related to service.
(b) The examiner should also provide an 
opinion based upon the examination results 
and the review of the claims folders, with 
respect to each currently present disorder 
of the veteran's lumbar spine or left knee 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected right knee disability.

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


